Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group species E (fig. 48 and its associated figures) is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

Specification

The specification is objected because of the following informalities:

The drawings with numerical values (i.e., 120, 420,  ….720) assigned to the features of the all adapters are missing from the specification and need to be assigned.      


 Claim Rejections - 35 USC § 112
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s claimed invention contains limitations including “the one or more projectors being configured so that the fiber optic connector and another fiber optic connector of identical construction can, starting in the same orientation, be mated together to form the optical connection by rotating said other fiber optic connector 1800 about an axis perpendicular to the longitudinal centerline axis, aligning the longitudinal centerline axes of the fiber optic connectors and moving the fiber optic connectors along the longitudinal centerline axes until the fiber optic connectors are mated to form the optical connection”,  as such limitations are merely mentioned in the specification without elaborating in details as how the connectors are mated with each other, as essential feature(s) with regard to the mating of one of the connectors as it rotates; specifically it appears that the role of the key feature of the invention, the adapter, that interconnects the connectors is missing from the specification as being incomplete description. 
Analogously, with regard to Claims 13-20 an adapter associate with the connectors, but the specification does not specify how the connectors are being coupled by the adapter as one of the connectors being rotated, that would enable one of an ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting “the one or more projectors being configured so that the fiber optic connector and another fiber optic connector of identical construction can, starting in the same orientation, be mated together to form the optical connection by rotating said other fiber optic connector 1800 about an axis perpendicular to the longitudinal centerline axis, aligning the longitudinal centerline axes of the fiber optic connectors and moving the fiber optic connectors along the longitudinal centerline axes until the fiber optic connectors are mated to form the optical connection”,  as it is not clear how, or through what feature’  the mating connectors take place, while one of the coupling connectors being rotated. Analogously, with regard to Claims 13-20 an adapter associate with the connectors without specifying  how the connectors are being coupled while one of the connectors being rotated, thus making the scope of the claim vague and incomplete. 
Claims 2-3 and 4-20 are rejected because of dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Claims 1-2 and 4-10, 12-14, and 16-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Reagan” et al., CN 101939680 A, and further in view of Yang, TW 202032863 A (see translations of the references). 
Regarding claims 1, Reagan teaches a Fiber optic connector (see figs. 1-16; also all Figs. 1-85; see translated disclosure disclosure),  comprising: 
a ferrule/sleeve (i.e., 100, noting that sleeve encompassing the optical fiber is a ferrule) configured to form an optical connection with another fiber optic connector (clearly shown in at least figs. 1-12 and 81-82 and 83; and see disclosure, translated) and an outer housing (i.e., 190 or 39) supporting the ferrule/sleeve (clearly shown in at least figs. 10), 
the outer housing having a rear end portion, a front end portion and a longitudinal centerline axis extend between the rear end portion and the front end portion (clearly shown in at least figs. 1-10), the front end portion including a front end face, at least a portion of the ferrule being forward of the front end face (clearly shown in at least figs. 3), the front end portion including one or more projectors (i.e., 192, figs. 9, 12, 81-82) projecting forward of the front end face of the outer housing (clearly shown in at least figs. 9-12, 15 and 19-21), the one or more projectors being shaped and arranged to surround the ferrule that is forward of the front end face of the outer housing (clearly shown in at least figs. 15 and 19-21), the one or more projectors 192 being configured so that the fiber optic connector and another fiber optic connector of identical construction can, starting in the same orientation, be mated together to form the optical connection by rotating said other fiber optic connector about an axis perpendicular to the longitudinal centerline axis , aligning the longitudinal centerline axes of the fiber optic connectors and moving the fiber optic connectors along the longitudinal centerline axes until the fiber optic connectors are mated to form the optical connection (clearly shown in at least figs. 1-12 and 81-82; see at least para. 0109; wherein the optical connectors are/can be identical as shown in at least fig. 82 for mating).   
	However, Reagan is silent that the above one or more projectors is one or more protectors, being shaped and arranged to protect the portion of the ferrule that is forward of the front end face of the outer housing.  Such one or more protectors (422, 421) in the same filed of endower that is similar to that of the applicant is taught by Yang that is clearly shown in at least Figs.19 and 21; see disclosure).   
    
    PNG
    media_image1.png
    250
    627
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    203
    651
    media_image2.png
    Greyscale


 
Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the one or more projectors of Reagan with that of one or more protectors taught by Yang in order to provide not only protection of the ferrule but also locking and unlocking of the connectors form each other.  



The combinational teachings of stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
With regard to claims (2, 4-11) Yang further teaches wherein the one or more protectors include a first protector and a second protector, the first protecting being arranged asymmetrically with respect to the second protector about a plane including the longitudinal centerline axis of the outer housing that does not intersect any of the first or second protector (clearly shown in at least figs. 19 and 21); wherein the first and second protectors are offset in an x-direction and a y-direction from each other and being offset the same distance from the longitudinal centerline axis (clearly shown in at least figs. 19 and 21);  wherein the one or more protectors include a third protector and a fourth protector, the third and fourth protectors being offset in an x-direction and a y-direction from each other and being offset the same distance from the longitudinal centerline axis (clearly shown in at least figs.19- 21 with four protectors);  wherein each of the one or more protectors comprises a wall (clearly shown in at least figs. 19 and 21);   
  wherein the front end portion of the outer housing defines one or more protector pockets configured to receive one or more protectors of said other fiber optic connector (clearly shown in at least figs. 19 and 21);   
  wherein each protector pocket is sized, shaped and arranged to receive one of the one or more protectors of said other fiber optic connector (clearly shown in at least figs. 19 and 21); wherein the one or more protector pockets are forward of the front end face (clearly shown in at least figs. 19 and 21);     
  wherein the one or more protector pockets are rearward of the front end face (clearly shown in at least figs. 19 and 21).    
 
12. (Original) The fiber optic connector of claim 1, wherein the ferrule is one of an MPO ferrule, an SC ferrule, or a LC ferrule (see at least pa. 0099).  
13. (Original) The fiber optic connector of claim 1, further comprising a coupling element configured to secure the fiber optic connector to a fiber optic adapter (see at least figs. .  
14. (Original) The fiber optic connector of claim 13, wherein the coupling element comprises a coupling nut (see t at least pa. 0101, 0098).  
 16. (Original) The fiber optic connector of claim 1, in combination with a fiber optic adapter, the fiber optic adapter having a first port configured to receive the fiber optic connector and a second port opposite the first port configured to receive another fiber optic connector of different construction, the first and second ports arranged such that the fiber optic connector and said fiber optic connector of different construction form an optical connection when coupled to the fiber optic adapter (see at least figs. 1-12 and 81-82).  
17. (Original) The fiber optic connector of claim 1, in combination with a fiber optic adapter, the fiber optic adapter having a first port configured to receive the fiber optic connector and a second port opposite the first port configured to receive said fiber optic connector of identical construction, the first and second ports arranged such that the fiber optic connector and said fiber optic connector of identical construction form an optical connection when coupled to the fiber optic adapter (see at least figs. 1-12 and 81-82).  
18. (Original) The fiber optic connector of claim 17, wherein the fiber optic adapter includes an alignment guide configured to engage the outer housing of the fiber optic connector to orient the outer housing relative to the fiber optic adapter (see at least figs. 1-12 and 81-82 and pa. 0102, 0109, 0182).  
20. (Original) The fiber optic connector of claim 17, wherein the fiber optic adapter defines one or more windows size, shaped and arranged to receive one or more of the one or more protectors of the fiber optic connector when the fiber optic connector is coupled to the fiber optic adapter (see at least figs. 1-12 and 81-82; see at least para. 0109). 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20170139158 A1
US 20220221658 A1
US 20140241688 A1
US 9726831 B2
US 9897766 B2
US 10545295 B1
US 11262520 B2
JP 2014202891 A
WO 2019157660 A1
AU 2012384281 B2
TW 202032863 A
CN 101939680 A
US 20190235182 A1
US 20190265418 A1
US 10973400 B2
CN 105339822 B

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883